Exhibit 10.1

Amendment No. 3 to Employment Agreement with Scott Betts

This Amendment No. 3 to Employment Agreement (the “Amendment”) is entered into
on March 26, 2010, to be effective as of March 1, 2009, by and between Global
Cash Access, Inc., a Delaware corporation (the “Company”), and Scott Betts
(“Executive”).

RECITALS

WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of October 31, 2007, as subsequently amended by Amendment
No. 1 to Employment Agreement, dated as of August 11, 2008, and Amendment No. 2
to Employment Agreement, dated as of April 24, 2009 (the “Agreement”); and

WHEREAS, the Company and Executive desire to amend the Agreement in accordance
with the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Executive hereby agree to amend the Agreement as
follows:

AMENDMENT

1. Definitions; References; Interpretation. Except as otherwise provided herein,
capitalized terms used in this Amendment shall have the definitions set forth in
the Agreement. Each reference to this “Agreement,” “hereof,” “hereunder,”
“herein” and “hereby” and each other similar reference contained in this
Agreement shall from and after the date hereof refer to the Agreement as amended
hereby.

2. Amendment.

(a) Section of 1.3 of the Agreement is hereby amended and restated to read in
its entirety as follows:

“1.3. Location. Executive’s principal place of employment shall be at the
Company’s corporate headquarters. The Company shall reimburse Executive for all
reasonable out-of-pocket expenses that Executive incurs in the course of
commuting from a residence outside of the Las Vegas metropolitan area, including
airfare, rental car, taxi and shuttle services as well as rent and utility
expenses with respect to an apartment or other residence in the Las Vegas
metropolitan area. Executive acknowledges that amounts reimbursed by the Company
for the expenses contemplated in the preceding sentence will be treated and
reported as taxable income to Executive and that Executive is responsible for
the payment of all taxes attributable to such reimbursements, and that the
Company will not provide any gross-up for the payment of any such taxes
associated with or attributable to such reimbursements.”

3. Terms of the Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.

4. Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms and conditions of this Amendment shall
govern and control.

5. Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to the subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.

(remainder of page intentionally left blank)
 

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed the Amendment No. 3 to
Employment Agreement as of the date first set forth above.

GLOBAL CASH ACCESS HOLDINGS, INC.

       
By:
  /s/ E. Miles Kilburn  
 
     
 
     
Name:
  E. Miles Kilburn  
 
     
Title:
  Chairman of the Board  

SCOTT BETTS

       
By:
  /s/ Scott Betts  
 
     
 
  Scott Betts  

 

3